     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 1 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 1


                            IN ARBITRATION BEFORE THE

                        NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management (“NRCM”)         )
Claimant,                                          )
                                                   )
                                                   )
v.                                                 )
                                                   )               NFA Case No. 18-ARB-5
                                                   )
ADM Investor Services, Inc, Greg Hostetler,        )
Lazzara Consulting, Inc, Trey Lazzara,             )
High Ridge Futures, LLC, John Felag, Josh Herritt, )
Howard Rothman, Robert Boshnack                    )
Collectively, Respondents,                         )




                                       OCTOBER 28th2019

            CLAIMANTS OPPOSITION TO MOTION OF CONFIDENTIALITY

       Claimant objects in full to Respondent’s ill-timed motion for confidentiality dated October

18th 2019. This overly-broad and overreaching proposed order seeks to interfere with timeliness and

the important production of documents, and fails to show even one attempt of good cause and fails

outright to meet the burden of proof as required by law. The motion should be denied at the outset.


   1. Motion is Ill-Timed and Seeks to Delay Justice

   Respondents have been aware of now, since August 6th 2018 of mandatory items to be produced,

in the NFA Rule 7(a)(2) auto-exchange, yet intentionally waited to the last minute to raise an

objection. Further the Panel is respectfully reminded that there have been three (3) Motions to

Compel, spanning over a year, during which each time, Respondents were afforded the opportunity
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 2 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 2


within ten (10) days to respond. Just as Claimant raised concerns on the joint representation of counsel

early and in timely fashion, each time Respondents failed to raise and waived their objects to the

Motion to Compel.

   Further the Panel issued an Order on or around August 28th 2019 resetting the schedule, which

once again granted the Respondents, what amounted to further lenience in timing in their ability to

produce. Well aware of the Panel’s now ordered requirements – Respondents again failed to raise any

objections or front these issues. Therefore, now waiting till after multiple productions are due, at the

last minute – Respondents produce overreaching motions to obstruct routine production - again

defying the Panel’s orders, Respondents seek further latitude in their ability to comply with deadlines.

Respondents have further failed to seek leave from the Panel to waive NFA Rules 7(a)(4) requiring

10 days to file now inject this ill-time Motion.

   This scant legally-deficient motion not only fails to show good cause, but also includes an

overburdensome multi-page draft order, which if not refuted, seeks to impose significant burden and

restrict Claimants rights, violates public policy, contravenes regulatory compliance laws and which

required line-by-line review. This has been extremely time consuming, costly and burdensome at this

stage in the proceeding, and attempts to throw yet another procedural wrench in Claimants procedural

rights to timely production intended under Auto-Exchange 7(a)(2) with mandatory items of to be

produced to interfere with them producing documents timely. The timing of this Motion is ill-timed

and bad faith. Further the Panel should note the Respondents defied NFA Orders dating back to

August 6th 2018 to produce the High Ridge, Robert Boshnack and Howard Rothman guarantee

agreements, and knew they were required under 7(a)(2) for more than 445 days which has again gone

unsanctioned and unpenalized. Notable Respondents failed to raise objections of confidentiality when
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 3 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 3


they were obligated to do. These guarantee agreements in plain English were required by NFA Rules

to be produced on October 15th 2018.

   There has been no consequence to Respondents for the delays, and failure to produce, and only

increased financial hardship to Claimant, each time Respondents obstruct and delay. Conversely there

is financial benefit and gain to Respondent in obstructing and delaying which inequity has not been

addressed. This benefit to delaying is procedurally unfair. Claimant objects to the failure to enforce

the rules and uphold remand of any kind by the NFA on Respondents on the deliberate ongoing

withholding of complete documents.

       The recent production of Robert Boshnack’s and Howard Rothman’s unprecedented

concealed personal guarantees on Claimant’s competing CTA trading account (uncovered now on

October 25th 2019 in redacted form) are direct evidence for summary judgment of fraudulently

concealed and fraudulently omitted to induce business, when opening the account at ADMIS, have

empirically delayed justice to Claimant in this forum. The Panel is again respectfully requested to

apply the rule of law, and apply the necessary penalties and sanctions to now documented willful and

intentional conduct and obstructions by Howard Rothman and Robert Boshnack, to obstruct timely

production of their fraudulently concealed Guarantee Agreements and unauthorized fee

compensations, and failure to comply with timely production. Claimant has suffered financial

damanges and interference for almost three (3) years since the accounts in December 2016 were

fraudulently induced, due to becoming part of these illegal, dishonest and fraudulent activities with

unscrupulous owners of the disbarred Vision Financial Markets, LLC, (who have 172 CFTC

reparations cases against them), Howard Rothman and Robert Boshnack, and their unlawful access
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 4 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 4


to competitors CTA’s trading account, that violate the conditions of the Commodities Exchange Act.

Claimant should not have to continued to pay the price for these violations.


2. Respondents deliberately waited till October 18th , 2019

       Respondents knowing that their production was due October 25th, 2019 acted in bad faith and

to cause intentional delays to wait until October 18th, 2019, when for the first time to raise or even

mention any objections. Knowing that Claimant was honing in on its procedural rights to finally

receive the documents, Respondents attempt to throw yet another wrench and ill-time procedural

spoke to the wheels. Claimant has found this motion overly burdensome and also comply with other

deadlines, also has increased burden, time and cost to this procedure, and were obligated under the

rules to raise their objections and these issues on or before October 15th 2018. These are the rules, and

yet again Respondents, seek lenience and attempt to violate them, and have failed to seek leave from

the Panel to raise objections after the ten (10) days.


3. Respondents waived their rights under 7(a)(2) to file an objections

       Respondents motion is another attempt to side-step rules and in the NFA Arbitration Forum,

(where Tom Kadlec is on the NFA Board) where the express rules of 7(a)(2) have been violated. Not

only did the Respondents fail to raise objections on October 15th, 2018, they have waived them three

(3) times over. Therefore, the Respondents should not be permitted another delay

       Claimant is again documenting its objection to the late filing of this motion, and without

limitation to its other arguments, Respondents have in fact expressly waived their object to respond

under NFA Rule 7(a). Any objections to the motion were due on October 15th, 2018 (note Year

2018). Not only that, Claimant issued a Motion to Compel again on June 18th 2019 which
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 5 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 5


Respondents were very generously again given until June 28th 2019 to respond. No objections were

raised and therefore have been waived. After another lenient extension to re-comply with the

request in September NRCM issued a Notice of Default and Motion to Compel again on September

16th 2019. Respondents expressly were given until and had until September 26th 2019 to raise their

objections and respond which they did. However, their response raised no objections. Therefore have

expressly waived their objections which were due within 10 days. NFA Rules are clear, that if a party

does not raise any objections within the 10 days, their objections are waived. Further, the schedule

for this production was supplied to Respondents on August 6th 2018 (Note Year 2018) giving them

more than fair opportunity to properly raise concerns within the timeframes of the rules set.

Constantly bending the rules, should not be permitted. Claimant has complied with the schedules.

       This last minute Hail Mary pass to raise objections that was issued in schedule in 2018 is filed

outside of NFA Rules. and the time-frames to raise objections.

       Claimant also vociferously objects to this late-filed motion being (timed for October 18th

2019), being used as a technique to slow procedural justice down and stall production. Respondents

have not once, but three (3) times, waived their objections under Rule. 7(a)(4) which states "Written

requests to compel production of documents and written information must be served on NFA and all

parties no later than 10 days after the written objections are due.” Therefore NFA Rules are clear,

that Respondents objections were due, first on October 15th 2018, second on June 18th 2019 and

again by September 26th 2019. On September 16th 2019 the Respondents, Robert Boshnack and

Howard Rothman yet again boldly defied NFA rules and this time a Panel Order to produce

the guarantee agreements and financials without raising objections.
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 6 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 6


       Therefore, under the rules, Respondents objections have expressly been waived. Failure to

timely assert objections to discovery requests results in a waiver of all objections that could have been

seasonably asserted. Poulos v. Naas Foods, Inc., 959 F.2d 69, 74 (7th Cir.1992); Marx v. Kelly, Hart

& Hallman, P.C., 929 F.2d 8, 12 (1st Cir.1991); Fonville v. District of Columbia, 230 F.R.D. 38, 42

(D.D.C.2005); Hobley v. Burge, No. 03-3678, 2004 WL 1687005, *2 (N.D.Ill. July 26, 2004);

Melendez v. Greiner, No. 01-7888, 2003 WL 22434101, *2 (S.D.N.Y. Oct.23, 2003. Autotech

Technologies Ltd. Partnership v. Automationdirect.Com, Inc., 236 F.R.D. 396, 398 (N.D.Ill.,2006)

See Code Civ. Proc. §§ 2030.290(a) and 2031.300(a); see also Leach v. Superior Court (1980) 111

Cal.App.3d 902, 905-906; Scottsdale Ins. Co. v. Superior Court (Spyglass Homeowners Association).


4. Late Response - Respondents seek to sow procedural chaos and obstructions

       By waiting until October 18th,2019 more than 370 days since the Respondents failed to comply

with Rule 7(a)(2), and failing to raise timely objections, Respondents new requests, are a final attempt

to inject procedural chaos into not producing the complete financial agreements and hiding the

necessary financials governing Claimants accounting. Financial accounting on Claimant’s account is

in fact Claimant’s business information and rightfully due to the Claimant. This blindsight, is intended

to further delay and obstruct Claimant’s right to fairness and justice to reveal the material terms,

financial arrangements and commercial dealings, that were concealed from it, related to its

fraudulently concealed activities with disbarred Vision Financial Markets, LLC owners, Howard

Rothman and Robert Boshnack.

       Responding to this long, ill-timed and legally-deficient Confidentiality Motion, has also

significantly increased additional time, cost and burden. This response includes detained rebuttals of

erroneously convoluted proposals of Respondents, incur legal costs on protective non-disclosure
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 7 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 7


agreements, detailed wordsmithing on proposed Protective Orders. This drives up costs, and fails to

bring justice to Claimant, who has waited now over 507 days since the filing of its Complaint to

receive fundamental financial agreements on its accounts. Respondents intentionally waited to the

last minute to raise this issues, which, as the Panel will note, is part of the deliberate attempts to

withhold documents for as long as possible. (at increased cost and burden to Claimant).

       Claimant insists the NFA Rules are actually enforced against Respondents. Since

Respondents’ waived their right to objections on both October 15th, 2018, again in their opposition to

the Motion to Compel filed June 18th, 2019 and in their written response on June 28th, 2018) and for

the third time. In the old proverb, three strikes you are out. Having materially failed to comply with

NFA Rules 7(a)(2) in the first place to produce the documents. and then materially failing to comply

with NFA Rule 7(a)(4) to raise objections, Respondents, by law have waived their rights. Adding

new weeks of debate defies the rule of justice. The time has come for the Respondents to produce.

Not embroil all parties in another self-serving set of obstacles to conceal the facts relevant to this

case. The Panel should reject the Order in full.


5. Respondent’s Case Law Fails

       In the alternative, if however the Panel does in fact accept yet another late-filed Motion, that

violates the express timing requirements of the NFA Rules to raise objections, Respondents motion

fails as a matter of law, and is not supported by the case law they provide, and should be denied in its

entirety. In their sparse and legally deficient October 18th 2019 Motion, Respondents not only fail to

make a semblance of articulation of their so-called description of “highly sensitive” or “commercial

confidential information’ but, rest their entire Motion on the citation of ONE single, outdated 1993

case-law (26 years old). See Culinary Foods, Inc. v. Raychem Corp, 151 F.R.D. 297 (N.D. Ill. 1993).
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 8 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 8


Upon review of the case, this supposed guiding authority from two decades ago, does not even support

Respondent’s insufficient motion for a Protective Order and Respondent’s arguments fail as a matter

of law. Their motion should be denied.

        The 1993 Culinary case cited, in fact boldly contradicts Respondents motion, and states that

protective orders are only granted when the Respondents meet the express articulated showing of

good cause. In that case, the Motion was in fact denied. Respondents attempt to use this case that

umbrella orders are routinely granted, when the Culinary case was denied as also unpersuasive.

Quoting directly, from the Respondents Culinary Foods, Inc. v. Raychem Corp, 1993 single case-law,

cited by Respondents… “The law applicable to protective orders is found in Federal Rule of Civil

Procedure 26(c)(7) which provides: “for good cause shown ... the court may make any order ... that

a trade secret or other confidential research, development, or commercial information not be disclosed

or be disclosed only in a designated way.” In order to establish that information should be subject to

a protective order, the party seeking protection bears the burden of establishing: (1) that the

information is in fact a trade secret or confidential commercial information and (2) that there is good

cause to protect the information. Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3rd

Cir.1986). The requirement of good cause is based upon a fundamental premise that “pre-trial

discovery must take place in the public unless compelling reasons exist for denying the public access

to the proceedings.” Wilk v. American Medical Association, 635 F.2d 1295, 1299 (7th Cir.1980) citing

American Telephone & Telegraph Co. v. Grady, 594 F.2d 594, 596 (7th Cir.1978), cert. denied, 440

U.S. 971, 99 S.Ct. 1533, 59 L.Ed.2d 787 (1979). Thus, purported trade secrets and other

confidential commercial information are not automatically protected from disclosure, good

cause must also be established. United States v. International Business Machines Corp., 67 F.R.D.
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 9 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 9


40, 42, n. 1 (S.D.N.Y.1975). Courts have imposed a variety of language as to what satisfies the

requirements of good cause. Culinary Foods, Inc. v. Raychem Corp., 151 F.R.D. 297, 300

(N.D.Ill.,1993) See e.g. whether disclosure “will work a clearly defined and very serious injury.”

United States v. International Business Machines Corp., 67 F.R.D. at 46; “broad allegations of harm

unsubstantiated by specific examples of articulated reasoning, do not satisfy the Rule 26(c) test.”

Cipollone v. Liggett Group, Inc., 785 F.2d at 1121; (Emphasis added).

        Therefore the Respondent’s own citation shows the Order should not be granted, as the

Respondent’s motion failed to meet the burden of proof require, to place a blanket order without

showing of good cause, and specifically fails to meet any standards to show any demonstration of fact

as to what information is trade secret. Therefore even under the case Respondent’s choose to cite,

Respondents have failed to meet the burden of proof to establish good cause, and have simply made

broad allegations of harm unsubstantiated by specific examples of articulated reasoning, do not

satisfy the Rule 26(c) test.


6. 1993 Case Law Is Overreaching

        As stated above, the failed 1993 single Culinary case, the only law Respondents rely upon, in

fact supports Claimant’s motion to dismiss. Because of their express failure to show good cause, and

the fundamental premise that justifies that public access, Respondents hey have by their own filing,

failed to meet of the requirements to show good cause, by lumping together each and all documents,

testimony, and correspondence. As quoted above broad allegations of harm unsubstantiated by

specific examples of articulated reasoning, do not satisfy the Rule 26(c) test.” Cipollone v. Liggett

Group, Inc., 785 F.2d at 1121. (Emphasis added)
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 10 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 10


       Respondent’s insufficient motion also directly violates public policy, is in fact illegal under

case law for being over-reaching, overly broad and unsubstantiated and is not even supported by their

own single recitation of supporting law. Respondent’s motion is in fact so excessive and also exceeds

the powers of this Arbitration, attempts to go beyond the NFA Arbitration to enforce their no good-

cause requirement. Further they produced a problematic, erroneous and legally inconsistent draft,

which also seeks to restrict Claimant’s fundamental rights and freedoms in equity and law, including

its rights to retain or consult with counsel. (Yes that dead horse is beaten again)

         The legally deficient motion is not even supported by law, and the purpose of the motion

appears instead to be motivated by a desire to cover up Robert Boshnack, Howard Rothman and High

Ridge Futures’ illegal or fraudulent activities to gain unauthorized numerous customer and CTA’s

(their competitors) confidential trading accounts and financial data, deduct millions of dollars of

unauthorized and unapproved fees and commissions, and violate Federal privacy laws and other

Federal rules, regulations and laws. The concealing of illegal and fraudulent activity does not count

as “good cause”. The fact that business documents are secret or that their disclosure might result in

adverse publicity does not automatically warrant a protective order. see also Salomon Smith Barney,

Inc. v. HBO & Co., 98 Civ. 8721, 2001 WL 225040, at *2 (S.D.N.Y. Mar. 7, 2001) (denying motion

to remove documents from the public court file where “[the movant]'s real concern is the possibility

of public embarrassment.”).

       The Second Circuit has made clear that [a] plain reading of the language of Rule 26(c)

demonstrates that the party seeking a protective order has the burden of showing that good cause

exists for issuance of that order.... [I]f good cause is not shown, the discovery materials in question

should not receive judicial protection and therefore would be open to the public for inspection. Courts
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 11 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 11


have noted that access is particularly appropriate when the subject matter of the litigation is of especial

public interest. In re “Agent Orange”, 821 F.2d 139, 145–46 (2d Cir.), cert. denied, 484 U.S. 926,

108 S.Ct. 289, 98 L.Ed.2d 249 (1987). Gelb v. American Tel. & Tel. Co., 813 F.Supp. 1022, 1034

(S.D.N.Y.,1993) (Emphasis Added)

       As explained in John Does I–VI v. Yogi, 110 F.R.D. 629 (D.D.C.1986), “[t]o establish good

cause under Rule 26(c) the courts have generally required a ‘particular and specific demonstration of

fact, as distinguished from stereotyped and conclusory statements.’ ... With respect to the claim of

confidential business information, this standard demands that the company prove that disclosure will

result in a ‘clearly defined and very serious injury to its business.’ ” Id. at 632 (quoting United States

v. Exxon Corp., 94 F.R.D. 250, 251 (D.D.C.1981) (citing United States v. IBM Corp., 67 F.R.D. 40,

46 (S.D.N.Y.1975)).

       A trade secret has been defined with reference to § 757 of the Restatement (First) of Torts.

“[A] trade secret is any ‘formula, pattern, device or compilation of information which is used in one's

business, and which gives him an opportunity to obtain an advantage over competitors who do not

know or use it....’ ” I.B.M. 67 F.R.D. at 46 n. 9. Gelb v. American Tel. & Tel. Co., 813 F.Supp. 1022,

1034–35 (S.D.N.Y.,1993)

       Claimant does not object to a narrowly focused Stipulated Protective Order, that protects well-

defined trade secrets, that can be shown with good cause, have competitive value in the market place,

such as each Party’s trading strategies and trading statements. However over-reaching blanket orders

for no good cause are illegal and should be denied.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 12 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 12


7. No Umbrella Orders

       Respondents proposal is also invalid under law. Courts have deemed invalid, protective orders

that are much too broad is “all materials” not further specified, and all “information,” which category

absurdly overbroad. The proposed order is so loose that it amounts, as Courts to not accept as

suggested at the outset, to giving each party carte blanche to decide what portions of the record shall

be kept secret. Such an order is invalid. E.g., Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d

219, 227 (6th Cir.1996); Pepsico, Inc. v. Redmond, supra, 46 F.3d at 31; City of Hartford v. Chase,

942 F.2d 130, 135–36 (2d Cir.1991). (“Emphasis added”).

       While, decades old, previous schools of thought were that blanket protective orders (“umbrella

orders”), entered by stipulation of the parties without judicial review and allowing each litigant to

seal all documents that it produces in pretrial discovery, are unproblematic aids to the expeditious

processing of complex commercial litigation because there is no tradition of public access to

discovery materials. E.g., In re Alexander Grant & Co. Litigation, 820 F.2d 352, 355–57 (11th

Cir.1987) (per curiam); Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir.1986); Cipollone v. Liggett

Group, Inc., 785 F.2d 1108, 1118–23 (3d Cir.1986); Manual for Complex Litigation § 21.432 (3d

ed.1995); Richard L. Marcus, “The Discovery Confidentiality Controversy,” 1991 U. Ill. L.Rev. 457;

Marcus, “Myth *946 and Reality in Protective Order Litigation,” 69 Cornell L.Rev. 1 (1983).

       The weight of authority, however, is to the contrary. Furthermore, most cases endorse a

presumption of public access to discovery materials, e.g., Grove Fresh Distributors, Inc. v. Everfresh

Juice Co., supra, 24 F.3d at 897; Beckman Industries, Inc. v. International Ins. Co., 966 F.2d 470,

475–76 (9th Cir.1992); Public Citizen v. Liggett Group, Inc., supra, 858 F.2d at 788–90; Meyer

Goldberg, Inc. v. Fisher Foods, Inc., 823 F.2d 159, 162–64 (6th Cir.1987); In re “Agent Orange”
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 13 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 13


Product Liability Litigation, supra, 821 F.2d at 145–46, and therefore require the district court to

make a determination of good cause before he may enter the order. (emphasis added) E.g., EEOC

v. National Children's Center, Inc., 98 F.3d 1406, 1411 (D.C.Cir.1996); Glenmede Trust Co. v.

Thompson, 56 F.3d 476, 484–85 (3d Cir.1995); Leucadia, Inc. v. Applied Extrusion Technologies,

Inc., 998 F.2d 157, 165–67 (3d Cir.1993); In re Remington Arms Co., 952 F.2d 1029, 1032 (8th

Cir.1991); City of Hartford v. Chase, supra, 942 F.2d at 135–37; Farnsworth v. Procter & Gamble

Co., 758 F.2d 1545, 1547 (11th Cir.1985). Rule 26(c) would appear to require no less. And it is noted

that both the First and Third Circuits, which used to endorse broad umbrella orders (e.g., Cryovac,

Cipollone), have moved away from that position (Public Citizen, Glenmede, Pansy, Leucadia).

Citizens First Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945–46 (C.A.7 (Ill.),1999)

(Emphasis added))

       Respondent’s proposed order in this case is further invalid for the additional reason that it is

not limited to pretrial discovery; it seals the documents covered by it even after they are introduced

at trial. Seattle Times Co. v. Rhinehart, supra, 467 U.S. at 36–37, 104 S.Ct. 2199; Poliquin v. Garden

Way, Inc., 989 F.2d 527, 533 (1st Cir.1993); Littlejohn v. BIC Corp., supra, 851 F.2d at 677–78, 680–

81. Citizens First Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (C.A.7 (Ill.),1999)

       Respondent’s motion, is a far-cry from governing law, and is an unreasonable attempt to

exceed the Arbitration rules, and reach outside of the jurisdiction. Their motion does not restrict

legitimate concerns of Trade Secrets, and fails to include language from standard protective orders of

good cause. Enveloping all and sundry into “highly sensitive”, and failing to make one specific

showing of how they could be harmed – and how a competitor could gain an economic advantage –

the motion is legally deficient. Instead Respondents produce overly broad, unsupported, arguments
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 14 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 14


for inspection and suggest a standard-less, permanent, frozen, overbroad blanket order that is invalid

and unsupported in laws, that is overly burdensome to spend time on.

       Claimant does not object to an narrowly focused – for showing of good cause only - Stipulated

Protective Order that allows the parties to keep their trade secrets (or some other properly demarcated

category of legitimately confidential information) out of the public record, provided the Panel (1)

satisfies himself that the parties know what a Trade Secret is and are acting in good faith in deciding

which parts of the record are Trade Secrets and (2) makes explicit that either party and any interested

member of the public can challenge the secreting of particular documents and (3) there is a showing

of Good Cause that complies with the legal standards, and shows specific and direct harm – noting

that conclusory allegations are not specific.


8. Arbitrators Required to Use Rigorous Justification

       As concealment from the public is disfavored, any “step that withdraws an element of the

judicial process ... requires rigorous justification.” In re Krynicki, 983 F.2d 74, 75 (7th Cir.1992).

The party seeking confidentiality has the burden of showing good cause for the protective order.

Fed.R.Civ.P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 37, 104 S.Ct. 2199, 81 L.Ed.2d 17

(1984); In re Matter of Cont'l Ill. Secs. Litig., 732 F.2d 1302, 1310 (7th Cir.1984). In this case

Respondents have failed to meet the standards and proof of burden for showing good cause, and the

Panel is required to provide rigorous justification. Establishing good cause requires a party to present

“a particular and specific demonstration of fact, as distinguished from stereotyped and conclusory

statements.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 102, 101 S.Ct. 2193, 68 L.Ed.2d 693 (1981). In re

Bank One Securities Litigation, 222 F.R.D. 582, 586 (N.D.Ill.,2004) Respondent’s motion fails even
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 15 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 15


to show the slightest demonstration of fact, and cannot be supported by their attempts to make broad

and conclusory statements that fail, outright as a matter of law.

        Respondent’s request and proposed October 18th 2019 order is so ludicrously broad as to “seal

whatever you want,” and it fails to demarcate a set of documents clearly entitled without further

inquiry or showing of Good Cause to confidential status. The order is not limited to trade secrets, or

even to documents that are marked as proposed as confidential. Instead of proposing a reasonable

order, Respondents fail to even recognize that all that would be required to protect a party's interest

in trade secrecy would be redaction of portions of the document. The more commonly used Stipulated

Protective Order for trade secrets, Claimant has no objections to, attached as Exhibit 1 to this Motion,

which allows for minimal redactions, upon showing of good cause for trade secrets.


9. Respondents fail to show “Good-Cause”

        Respondent’s motion does not meet the sufficiency test to be granted for confidentiality

orders. is not supported by law. The proposed overreaching order by the Respondents, doesn’t just

seek to protect legitimate trade secrets, but attempts to place a blanket umbrella order on every trivial

statement made, in manner that exceeds public policy, is overreaching and fails to meet the legal

standards of the Courts, that good cause has been shown, and no attempt for justification has been

made.

         Even if the Respondent’s had shown good cause (which they have not). the Panel then must

still provide rigorous justification and balance the public's interest in access to the record against the

interest of the party seeking confidentiality to determine whether to seal the record; if there is any

doubt as to whether the material should be sealed, it is resolved in favor of disclosure. Fed.Rules
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 16 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 16


Civ.Proc.Rule 26(c), 28 U.S.C.A. In re Bank One Securities Litigation, 222 F.R.D. 582

(N.D.Ill.,2004) There is a strong presumption toward public disclosure of court files and documents,

Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 603, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982),

as the “public at large pays for the courts and therefore has an interest in what goes on at all stages of

a judicial proceeding,” Grove Fresh Distrib., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th

Cir.1994). Public disclosure is justified further by the First Amendment. Globe Newspaper Co., 457

U.S. at 603, 102 S.Ct. 2613.

        Respondents have not identified with any specificity one piece of confidential information,

why it is confidential, how their competitive advantage could be harmed, and not identified any form

of injury or competitive disadvantage.


10. LEGAL PRINCIPLES

       I. Burden of Proof on Respondent

       Respondents have failed to meet the burden of proof to show good cause to grant their

proposed confidentiality Order. The party seeking a protective order to prevent his opponent from

disclosing documents obtained in any litigation has the burden to show good cause for the order's

entry. Hitz Entm't Corp. v. Mosley, No. 16 C 1199, 2017 WL 444073, at *3 (N.D. Ill. Feb. 2, 2017);

Global, 133 F.Supp.3d at 1084. That burden is a heavy one. In re Fluidmaster, Inc. Water Connector

Components Prods. Liab. Litig., No. 14 C 5696, 2016 WL 6599947, at *2 (N.D. Ill. Nov. 8, 2016).

(Emphasis added)

       To demonstrate good cause, the movant must show that disclosure would result in a “clearly

defined and serious injury.” Hitz, 2017 WL 444073, at *3; Global, 133 F.Supp.3d at 1084 (internal
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 17 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 17


quotation omitted); The Boyd Grp. (U.S.), Inc. v. D'Orazio, No. 14 C 7751, 2015 WL 5445751, at *1

(N.D. Ill. Sept. 15, 2015); Handy Andy, 199 B.R. at 380. The injury must be “significant, not a mere

trifle.” Global, 133 F.Supp.3d at 1084 (internal quotation omitted). In re Caesars Entertainment

Operating Co., Inc., 584 B.R. 847, 851 (Bkrtcy.N.D.Ill., 2018). In their barebones motion,

Respondents do not even make one cursory attempt to identify what the specific harm, how it could

be significant, and they have not explained or as mandated identified how they could suffer any

“clearly defined and serious injury”. (not a mere trifle). Their motion is therefore prohibited under

fundamental principles of law.

II. Touchstone of Requirement showing of Good Cause

       Further, completely vacuous in the motion, is that the Respondent’s fail to proffer any

supporting evidence or showing of “good cause” or attempt to identify the degree of protection

required on distinct pieces of information. This is further grounds for denial on its face. “Rule 26(c)

confers broad discretion on the trial court to decide when a protective order is appropriate and what

degree of protection is required.” In re Zyprexa Injunction, 474 F.Supp.2d 385, 415

(E.D.N.Y.2007), quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36, 104 S.Ct. 2199, 81 L.Ed.2d

17 (1984). “The touchstone of the court's power under Rule 26(c) is the requirement of ‘good cause.’

” In re Zyprexa Injunction, supra, 474 F.Supp.2d at 415. Claimant objects to the overreaching and

overly broad, confidential treatment of all and sundry of un-marked documents without showing of

good cause, in an order that is so overreaching it also seeks to circumvent regulatory compliance laws

for disclosure under the Commodities Exchange Act, and compliance for example with Hedge Fund

disclosures for due diligence. The Respondents 2 page motion, fails in its entirety in failing to meet

the burden of proof of establishing Good Cause.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 18 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 18


        The burden of establishing good cause lies with the party seeking to prevent the disclosure of

documents. Gambale v. Deutsche Bank AG, 377 F.3d 133, 139 (2d Cir.2004); In re “Agent Orange”

Prod. Liab. Litig., 821 F.2d 139, 145 (2d Cir.1987); 8 Charles A. Wright, Arthur R. Miller & Richard

L. Marcus, Federal Practice and Procedure (“Wright, Miller & Marcus”) § 2035 (2d ed.2008). In re

Parmalat Securities Litigation, 258 F.R.D. 236, 242–43 (S.D.N.Y.,2009)

        The Respondent’s tellingly short motion cannot articulate any justification, and their proposed

Order does not even include the need for showing of good cause, and attempts to give them carte-

blanche access to allow them to “seal whatever they want” without justification. Courts are to not

accept as suggested at the outset, to giving each party carte blanche to decide what portions of the

record shall be kept secret. Such an order is invalid. E.g., Procter & Gamble Co. v. Bankers Trust

Co., 78 F.3d 219, 227 (6th Cir.1996); Pepsico, Inc. v. Redmond, supra, 46 F.3d at 31; City of Hartford

v. Chase, 942 F.2d 130, 135–36 (2d Cir.1991). (“Emphasis added”). This causes their motion to fail

at the outset.



III Respondent’s fail to show specific demonstration of fact

        Respondents motion further fails, as they completely neglect to - and do not even remotely

attempt to - make a particular and specific demonstration of fact showing that disclosure would

result in an injury sufficiently serious to warrant protection. Broad allegations of harm unsubstantiated

by specific examples or articulated reasoning fail to satisfy the test. Fed.Rules Civ.Proc.Rule 26(c),

28 U.S.C.A. In re Parmalat Securities Litigation, 258 F.R.D. 236 (S.D.N.Y.,2009). The party

opposing disclosure must make a particular and specific demonstration of fact showing that disclosure

would result in an injury sufficiently serious to warrant protection; broad allegations of harm
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 19 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 19


unsubstantiated by specific examples or articulated reasoning fail to satisfy the test. See

Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir.1986); Schiller v. City of New York, 04

Civ. 7922(KMK)(JCF), 04 Civ. 7921(KMK) (JCF), 2007 WL 136149 at *5 (S.D.N.Y. Jan. 19, 2007),

quoting In re Terrorist Attacks on Sept. 11, 2001, 454 F.Supp.2d 220, 222 (S.D.N.Y.2006); Blum v.

Schlegel, 150 F.R.D. 38, 41 (W.D.N.Y.1993) (“The party seeking protection from disclosure has the

burden of making a particular and specific demonstration of fact, as distinguished from general,

conclusory statements revealing some injustice, prejudice, or consequential harm that will

result if protection is denied.”); see also Bridge C.A.T. Scan Assocs. v. Technicare Corp., 710 F.2d

940, 944–45 (2d Cir.1983) (Rule 26(c) “is not a blanket authorization for the court to prohibit

disclosure of information whenever it deems it advisable to do so, but is rather a grant of power to

impose conditions on discovery in order to prevent injury, harassment, or abuse of the court's

processes.”). Respondent’s don’t even make a superficial attempt to achieve this goal and their motion

should be denied as a matter or law.

IV. Respondents Fail to Make a Showing of Harm.

       Further, following Lugosch v. Pyramid Co. of Onondaga, the district courts that have

addressed the issue have required that parties seeking to maintain documents submitted in connection

with summary judgment motions under seal make a specific showing of harm. See Std. Inv. IV, 621

F.Supp.2d at 73 (requiring showing that disclosure will result in a clearly defined, specific and serious

injury); Prescient Acquisition Group, Inc. v. MJ Pub. Trust, 487 F.Supp.2d 374, 375 (S.D.N.Y.2007)

(requiring party seeking to maintain documents under seal to “identif[y] with particularity (i.e. page

and line) the precise information ... which the party maintains should be kept under seal” and

“demonstrat[e] the particular need for sealing the information”). Courts have routinely failed to grant
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 20 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 20


protective orders, unless Respondents make a specific showing of harm that is necessary to overcome

the presumption of access here. Here in Respondent’s October 18th 2019 motion, only broad,

unsupported, conclusory allegations are presented in one sentence that are “stereotyped conclusory

statements” and “broad allegations of potential harm” without any supporting facts, and are

speculative, non-specific, should be flatly denied.

       Furthermore, because the Respondents have failed to make a specific factual showing of the

harm that would result from the disclosure of certain information in each document, and their failure

to provide even one citation to a case that involved sufficient showings of potential harm, their

scantily filed, motion is legally deficient, cannot fill the gap, and must be denied.

V. Conclusory allegations are denied

       The movant's showing must consist of “a particular and specific demonstration of fact,” Gulf

Oil Co. v. Bernard, 452 U.S. 89, 102 n.16, 101 S.Ct. 2193, 68 L.Ed.2d 693 (1981); see also Global,

133 F.Supp.3d at 1084, supported, if possible, by “affidavits and concrete examples,” Arvco

Container Corp. v. Weyerhaeuser Co., No. 1:08-cv-548, 2009 WL 311125, at *5 (W.D. Mich. Feb.

9, 2009). “[S]tereotyped and conclusory statements,” Gulf Oil, 452 U.S. at 102 n.16, 101 S.Ct. 2193,

*852 such as “broad allegations of potential harm or competitive injury,” Global, 133 F.Supp.3d at

1084 (internal quotation omitted), are not enough. Neither are allegations of injury that are

“speculative.” Boyd Grp., 2015 WL 5445751, at *1. All doubts about whether material should be kept

confidential must be resolved in favor of disclosure. Hitz, 2017 WL 444073, at *3; Global, 133

F.Supp.3d at 1084. In re Caesars Entertainment Operating Co., Inc., 584 B.R. 847, 851–52

(Bkrtcy.N.D.Ill., 2018) Respondents have not made the necessary showing.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 21 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 21


11. Respondents Itemized Failures.

       First, Respondents have not done enough to specify the documents in question. Their sparse

motion describes the information simply as “confidential treatment of documents” Respondents do not

supply more detail about which documents they want to protect, neither do they attempt to divide

them into categories, and the classification is so overly broad as to be wholly uninformative and

unsupported in law. Respondent vague, and conclusory language seeks to overreach and protect every

form of “material in this matter.” Any information concerning “material in this matter,” is too broad

to be meaningful or informative.

       Second, Respondents have failed to demonstrate how these documents are confidential. The

motion asserts they constitute “competitive confidential information”. That is no more than a

conclusion; the motion offers no facts from which the conclusion might be drawn. Respondents,

(again commingling responses, when each Party has unique competitive concerns are not one

commercial conglomerate) likewise assert in its reply that the documents contain “Respondents’

competitive confidential information.”. The Respondents do not even attempt to further elaborate how

or if the documents reflect Respondent’s information is highly sensitive, or how each and every single

piece of information is confidential, or warrants a competitive advantage. Failing to elaborate, and

describing the information this way does not compel the conclusion that it is also confidential. It

would have helped had Respondents, (on a per commercial Party basis) at least identify the business

it is in and why and how a specific piece of information provides a competitive advantage and how it

has treated it as confidential. But it has done neither, making it impossible to evaluate whether the

information is the kind such a business would ordinarily keep confidential.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 22 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 22


       Nor have Respondents (either collectively or individually) asserted that they take any

particular measures to keep the information confidential. Cf. Andrew Corp. v. Rossi, 180 F.R.D. 338,

341 (N.D. Ill. 1998) (accepting claim of confidentiality where movant furnished an affidavit

describing in detail efforts to keep information secret). Respondents in their deficient October 18th

2019 motion, failed to provide one affidavit, and one piece of supporting evidence that the information

provide competitive advantage (broadly reaching to every single piece of evidence and materials),

and have further failed to identify on a per party basis, any particular measures they take to keep the

information confidential. For example ADMIS fails to identify how another FCM could gain a

competitive advantage, in knowing the phone bills between ADMIS and Claimant. Entire Customer

Agreements are not confidential, neither are routine IB agreements or service provider agreements,

and neither are the pricing terms therein, especially if they are three (3) years old. Respondents even

seek to protect information publicly available on ADMIS’ website.

       Third, Respondents have expressly failed to show that disclosure of the information would

cause each or any of their entities harm. Respondents only provide conclusory allegations in the

motion that disclosure would cause damage to its competitors. Their concerns about third parties do

not rise to the level of “competitive advantage”, Respondents are required to show the harm done to

its competitors, in their requests for confidentiality. Respondents fail to identify specific injury from

their competitors, and do not specify how they can be harmed.

        This, too, is unsupported and no more than a conclusion—a “broad allegation[ ] of potential

harm or competitive injury,” Global, 133 F.Supp.3d at 1084 (internal quotation omitted), not the

“particular and specific demonstration of fact” necessary to obtain a protective order, Gulf Oil, 452

U.S. at 102 n. 16, 101 S.Ct. 2193. Respondents have not explained why disclosure of the information
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 23 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 23


(assuming the documents actually contain it, something Respondent's vague descriptions do not

establish) would cause any one of the Respondents, ADMIS, High Ridge or LCI the requisite “clearly

defined and serious injury.” Hitz, 2017 WL 444073, at *3.

       Respondents have furnished no “affidavits” or “concrete examples” supporting their

superficial and nebulous allegations of harm. Arvco, 2009 WL 311125, at *5. Because Respondents,

and neither separately commingling the businesses of ADMIS, High Ridge and LCI, who presumably

have distinct competitors, neither of the Respondents have not seen fit to identify its which aspects of

each of their individual business's operations would be harmed by a competitor, and it is further

unclear and certainly omitted Respondents claims to why or whether any aspect of the business might

conceivably require secrecy. It is not even evident that Respondents have competitors who might

profit from the information. See Andrew Corp., 180 F.R.D. at 342 (denying motion for protective

order in part because movant failed to provide the court with more than “a limited understanding of

the background facts”).

       In short, Respondents’ bald conclusions about the confidentiality of the information and the

threat of harm from its disclosure simply do not demonstrate the “good cause” necessary for entry of

a protective order—especially in light of the over-reaching broad categories of documents it wants to

protect. Courts have routinely refused to enter “umbrella” protective order that would keep

confidential “extremely broad categories” of material where movant offered no more than

“conclusory assertions” of “competitive harm”. Far more is necessary. See In re Caesars

Entertainment Operating Co., Inc., 584 B.R. 847, 852–53 (Bkrtcy.N.D.Ill., 2018) In conclusion, the

combined motion of all Respondents for a protective order should be denied.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 24 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 24


12. Respondents Cannot argue “Illegal and Fraudulent Activity”

       Finally Respondent’s apparent desire to seal all information, because it would expose illegal

and fraudulent activity, or expose ADMIS for fraudulent and deceptive business practices as Claimant

has alleged in its twenty four claims, is not sufficient good cause. In fact, this is precisely the reason

that Courts do not permit such overly broad sealing orders. “The fact that business documents are

secret or that their disclosure might result in adverse publicity does not automatically warrant a

protective order.” Id.; see also Salomon Smith Barney, Inc. v. HBO & Co., 98 Civ. 8721, 2001 WL

225040, at *2 (S.D.N.Y. Mar. 7, 2001) (denying motion to remove documents from the public court

file where “[the movant]'s real concern is the possibility of public embarrassment.”).

       In the Court of Appeals' discussion in In re “Agent Orange” about the need for public access

was in that case due to the unique public health risk posed by defendant's product. While no such

health risk is involved here, the presumption in favor of a public proceeding which exists in all cases

is heightened by the public's interest in the behavior of a large FCM impacting the finances and

confidentiality of data of a huge number of people, market participants and CTA’s. Moreover, large

numbers of people may have been and may still be unknowingly paying significant fees and

commissions they never authorized or approved to Howard Rothman and Robert Boshnack, owners

of the disbarred entity Vision Financial Markets they believe were expelled. Further these fees are

being charged in violation of the Commodities Exchange Act, and other interstate wire fraud.

Potentially large sums of money are involved in the aggregate cases of customers, the sum does not

alter the principle that everyone has a right to know what they are paying for, who they are paying. In

fact that was mandated by the NFA in the June 20th 2014, that customers had a right to know that

High Ridge Futures, was previously the Vision Financial Markets, LLC.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 25 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 25


       Not only does the public have the right to know about financial fees being used to pay Robert

Boshnack, Howard Rothman and High Ridge, most outrageous and diabolical of all, is that public has

the legal right to know that all their confidential and private customer and trading data has been

disclosed and continues to be disclosed to Vision Financial Markets, LLC, Howard Rothmand and

Robert Boshnack, and a competing CTA Vision Investment Advisors. In the case of competitive

CTA’s who’s entire commercial livelihoods depend on the independent economic and commercial

advantage of their trading strategies, it is a public matter of antitrust laws and unfair competition, that

the CTA’s have a right to know that Robert Boshnack Howard Rothman, and High Ridge Futures

have been granted full disclosure to their trading strategies in violation of not just NFA Rule2-4 Int

Notice 9061 but the Federal laws of the Defend Trade Secrets Act – the ultimate betrayal of a CTA’s

significantly valuable trade secret data by ADMIS. These CTA’s have a right to know.

       The interest in disclosure is very high in this case. If publicizing the information—even if

incomplete and taken out of context—could reveal to many innocent and trusting customers and

CTA’s, who are not now cognizant that they pay an additional $3-$10 a trade to Robert Boshnack,

Howard Rothman and High Ridge, or 0.50 cents a side to Vision’s owners for CTA’s, and true nature

of ADMIS’s the fraudulently concealed, dissemination of their confidential and private customer

data and financial trading records without their knowledge and consent to High Ridge Futures and

their owners who run competing CTA’s, then such publicity could only be positive. Gelb v. American

Tel. & Tel. Co., 813 F.Supp. 1022, 1035–36 (S.D.N.Y.,1993)

       Further, Claimant argues that any impacts to seal or unseal documents for actions that lies

outside of the jurisdiction of the Panel in this NFA Arbitration Forum (such as class actions where

the jurisdiction of sealing lies in Federal Court), and the Panel is not authorized to, and it would vastly
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 26 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 26


exceed the Panel’s authorities to expand its reach to outside the four corners of this NFA Arbitration

Forum.

          Claimant also expresses vast concerns of the NFA’s role in this case itself, and any attempts

of fraud and aiding and abetting internally at the NFA, as well as approvals granted by the NFA to

partake in the alleged conduct, and the NFA’s own vested interest in the outcome of this proceeding

to shield their own liability, would raise other grounds for appeal, by implementing over-reaching,

legal unsupported orders that violate public policy. Claimants business has been seriously damaged

by Respondent’s misconduct. For these reasons, Claimant’s proposed Exhibit 1, adequately addresses

any short term legitimate need to protect Trade Secrets with a showing of good cause only from

competitive disclosure, but does not attempt to exceed the NFA Arbitration Forum, or limit either

party’s natural rights, remedies in equity or law, or interfere with compliance with any rule, regulation

or law.


13. Respondents fail to identify Trade Secrets

          Respondent’s motion also fails to distinguish the trade secrets, which genuinely ought to be

protected from public disclosure. Although a business's information need not be a “true” trade secret

in order to warrant protection from disclosure under Rule 26(c), e.g., Gelb v. Am. Tel. & Tel. Co.,

supra, 813 F.Supp. at 1035, trade secret law is instructive in gauging whether information constitutes

sensitive business information that courts should shield from public scrutiny. See SEC v.

TheStreet.com, 273 F.3d 222, 231 n. 10 (2d Cir.2001) (identifying trade secrets as example of type of

information entitled to protection). Under applicable law, the definition of the term “trade secret” in

a federal action is based solely on federal law claims, both state and federal courts have routinely

applied the six factors set forth in the Restatement (First) of Torts § 757, comment b, when
      Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 27 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 27


determining the existence of a trade secret: (1) the extent to which the information is known outside

of [the] business; (2) the extent to which it is known by employees and others involved in [the]

business; (3) the extent of measures taken by [the business] to guard the secrecy of the information;

(4) the value of the information to [the business] and [its] competitors; (5) the amount of effort or

money expended by [the business] in developing the information; (6) the ease or difficulty with which

the information could be properly acquired or duplicated by others. United States v. Int'l Bus. Machs.

Corp., 67 F.R.D. 40, 46 n. 9 (S.D.N.Y.1975), citing inter alia Speedry Chem. Prods., Inc. v. Carter's

Ink Co., 306 F.2d 328 (2d Cir.1962); 1

        The six factors assist the courts in determining whether information is “sufficiently valuable

and secret to afford an actual or potential economic advantage over others.” Wiener v. Lazard Freres

& Co., 241 A.D.2d 114, 123–24, 672 N.Y.S.2d 8, 15 (1st Dep't 1998), quoting Restatement (Third)

of Unfair Competition § 39 (1995); accord Trump's Castle Assocs. v. Tallone, 275 N.J.Super. 159,

645 A.2d 1207, 1208 (N.J.Super.Ct.App.Div.1994); see Restatement (First) of Torts § 757, cmt. b

(“A trade secret may consist of any formula, pattern, device or compilation of information which is

used in one's business, and which gives him an opportunity to obtain an advantage over competitors

who do not know or use it.”).

        In order to be sufficiently valuable and secret, the information must not be “commonly known

to the trade in which the putative trade secret owner is engaged.” 1–1 Milgrim on Trade Secrets §



1
  see also Tactica Int'l, Inc. v. Atlantic Horizon Int'l, Inc., 154 F.Supp.2d 586, 606 (S.D.N.Y.2001); Andrew Corp. v.
Rossi, 180 F.R.D. 338, 341 (N.D.Ill.1998); Ivy Mar Co. v. C.R. Seasons Ltd., 907 F.Supp. 547, 556 (E.D.N.Y.1995);
Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D.Md.1987); Waelde v. Merck, Sharp & Dohme, 94 F.R.D. 27, 28–
29 (E.D.Mich.1981); Monaco v. Miracle Adhesives Corp., Civ.A. 76–2373, 1979 WL 200011 at *1 (E.D.Pa. Aug.21,
1979); Ashland Mgmt. Inc. v. Janien, 82 N.Y.2d 395, 407, 624 N.E.2d 1007, 1013, 604 N.Y.S.2d 912, 918 (1993); 1–1
Milgrim on Trade Secrets § 1.01 n. 3 (Lexis 2009) (collecting cases for nearly every state).
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 28 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 28


1.07; accord Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 475, 94 S.Ct. 1879, 40 L.Ed.2d 315

(1974) (The information in question “must be secret, and must not be of public knowledge or of a

general knowledge in the trade or business.”); Speedry Chem. Prods., Inc. v. Carter's Ink Co., supra,

306 F.2d at 331 (The information must not be “of general knowledge in an industry.”); quoting

Restatement (First) of Torts § 757, cmt. b;

       Respondent’s overly broad motion fails to address the necessary and requisite protections for

Trade Secrets, - which need to be duly identified and marked with a necessary showing of good

cause, and for the reasons above should be flatly denied. Claimant does not object to the Stipulated

Protective Order that narrowly protects the disclosure of well defined Trade Secrets, being disclosed

to competitors, that could create a well defined competitive loss of economic advantage. In the failure

of Respondents to meet the six-factor test to identify trade secrets, Claimant opposes that any of the

information rises to the level of Trade Secret and that all items should be unsealed.

       A party wishing to seal materials has the burden to show good cause as to why the material

should be concealed from the public. See Parmalat, 258 F.R.D. at 241. Courts can seal “business

information that might harm a litigant's competitive standing” in the market. See id. at 244. Claimant

has identified legitimate Trade Secrets, namely the trading statements of the parties.


13. Failed to Protect Claimant’s Trade Secrets or Distinguish Trade Secrets

       Further Respondent’s prior actions to produce Claimants trading statements on October 8th

2018, without any demarcation of trade secrets or confidentiality, further constitutes a waiver in their

actions to disrespect the confidential and trade secrets of others. Since they have wantonly disregarded

the confidential and trade secret nature of Claimant’s trading statements and trade secrets, Claimant
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 29 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 29


asserts that this action constitutes a waiver, for them assert protections on their own supposed trade

secret information without any showing of good cause.

       Simply put, Respondents were more than willing to banter around Claimants and other CTA’s

and other people’s highly sensitive and genuinely valuable commercial confidential and trade secret

data, so Claimant objects to a hypocritical motion being granted, when such lack of sensitivity was

not reciprocated when others legitimately needed it. Further in their disregard of other parties

commercially sensitive information, Respondents, failed to designate and clearly identify Claimants

Trade Secrets, failed to treat Claimant’s trading statements as highly sensitive and commercially

sensitive information. By their own contradictory actions, Respondents have been more than willing

until this Order 9, to freely distribute and disseminate Claimant’s trade secrets to its competitors, in

wanton disregard for Claimant’s rights.

       Further Claimant is genuinely concerned and believes that Respondent’s ongoing disregard

for Claimants and other CTA’s and customers, private, confidential and trade secret data, including

its trading strategies is inadequately addressed in their proposed draft. Respondents have already

violated their own proposed order, by sharing Claimant’s trade secrets with unnamed witnesses and

experts, (testifying and non-testifying) without any governance and controls, in further violation of

the law. Therefore this must be addressed by the Panel, in the express disclosure of Trade Secrets to

non-parties, and expert witnesses who could use a party’s trade secrets, specifically trading strategies

in a competitive environment, and Respondents have materially failed to address the competition.

Claimant’s proposed Stipulated Protective Order, therefore directly addresses the disclosure to Expert

Witnesses.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 30 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 30


       Therefore Claimant has specifically, given the substantial economic harm of trading strategies

being disclose to competitors, the higher level of protection for Attorney’s Eyes Only, for trading

strategies and trading statements. Respondents, are believed to have disregarded this aspect, and may

have already freely disseminated Claimant’s trading strategies to competitors and multiple unknown

Experts, which Claimant requires to be properly vetted. The Respondent’s proposed order is

materially deficient as it fails to address this legitimate concern.


14. Claimant is Not a Competitor


       Respondents also fail to distinguish any specific harm a competitor good gain from the

information. Claimant is not a competitor of ADMIS a registered FCM, not is Claimant ever expecting

or desiring to become an FCM or IB, as are High Ridge and LCI. Therefore Claimant is not a

competitor of the IB. Further, Respondent’s fail to show how the information, which is routine IB

agreement, would cause a competitor of ADMIS, and FCM any commercial harm. Routine IB’s

agreements are not themselves trade secret. In support of this, ADMIS and LCI already supplied an

unsigned version of the IB Agreements. Likewise, guarantee agreements and risk management

agreements, or any other service provider agreements, themselves are not “trade secret”. Respondents

do not identify how a competitor of ADMIS or High Ridge of LCI could gain a competitive advantage

by viewing a routine service provider agreement. They fail to even explain how the service provider

agreements to an FCM would cause “significant injury” and quantifiable harm.

       Therefore the Panel’s limited order to produce routine services and IB agreements are not

standard to be considered “Trade Secret” or highly sensitive. Respondents have made absolutely no

showing or cursory explanation of how this would significant injury or harm in the market place.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 31 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 31


Their failure to show good cause, and any specific and direct showing of harm, and resting their

claims to withhold information on broad and conclusory allegations is grounds for denial. (As

explained supra)


15. Orders Related to Expert Witnesses are at this stage Premature

        Further Claimant argues that the binding of disclosures to experts and third party witnesses at

this stage is premature. Respondents proposed motion is deficient in addressing proper disclosures of

trade secrets to Experts and competitors. Claimants initial suggestion is that a Stipulated Protective

Order, for legitimate Trade Secrets, be properly drafted only AFTER initial discovery is completed.

        Instead, Respondents are now attempting to embroil the Parties, prior to discovery in lengthy

debate on disclosure of Trade Secrets to experts, and what is disclosed is premature and seeks to add

undue burden at an early stage of discovery. Respondents new tactic, is to subject all parties to a long

and protracted debate requires a proper discussion and negotiation on experts disclosure rights after

they waived their objections under Rule 7(a)(4))

        Claimant argues this attempt as premature and is an obstacle to NFA Rules 7(a)(2) which

does not permit such conduct for initial discovery. Respondents were and are obligated to turn over

this material timely, and not embroil the parties in endless motion practice on all possible

permutations of experts and witnesses, without showing even one good causes of what rises to the

level of a trade secrets. This stall tactic should be decried.


16. Rule 7(a)(2) is designed to be prior to Discovery

        Claimant respectfully reminds the Panels of some of the uniqueness and specific provisions

in NFA Arbitration Rule 7(a)(2) that sets forward an auto-exchange (prior to the appointment of a
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 32 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 32


Panel) so that the parties can exchange mandatory information set by the Panel. There is no procedure

therein, for either side to withhold documents based on any notion of confidentiality, since the

documents being shared, the NFA Board has already determined are pre-requisite to be shared prior

to discovery.

       Further, all the pricing information and fees charged to Claimant’s account are mandatory to

be disclosed under the NFA Compliance Rules. There is no provision under the Commodities

Exchange Act for Respondents, under NFA Rule 7(a)(2) to obstruct and deny Claimant’s access to

full transparency to all the fees, pricing and billing, down to the dollar and cents that were deducted

and charged to its account. The disclosure of that information is mandated under the CEA, CFTA

Rules and NFA Mandatory disclosure rules of CTA’s, as well as other Federal and Securities laws.

Therefore that information is not trade secret of Respondents, and in fact is mandatory as belongs to

information of Claimant’s account. That information should have rightfully been disclosed prior to

account opening (See NFA Compliance Rule 2-26 / CFTC Regulation 33.7 (b) (2)). 33.7 (c)/CFTC

1.55(k)(l) and also NFA Compliant Rule 2-4 Interpretive Notice 9005)

       Therefore the Commodities Exchange Act, itself, does not permit any of the redaction in the

agreements disclosing pricing and fees charged to Claimant on its account. Any proposed redactions

of these should be denied for violations of the CEA.

       The Respondents proposed draft and redactions also, sees to circumvent the mandatory

disclosure requirements of fees, pricing, and rules applying to CTA’s and CPO’s for maintaining full

transparency of disclosures on their account and should be denied as void under law.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 33 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 33


17. Proposed Order Fails to Address Regulatory Compliance

       The proposed language by Respondents, also attempts to circumvent numerous disclosure

requirements and compliance of CTA’s and CPO’s with NFA, CFTC and Commodity Exchange Act

regulations, as well as restrict parties rights to their natural rights and remedies under the law.

       For example NFA Rule 2-4 Interpretive Notice 9014 has already identified it opposes

restrictive language, proposed by Respondents. NFA Rules also state that “An agreement containing

language restricting the release of information to regulatory or law enforcement agencies may also

be found to be void as against public policy by state courts. The public policy concern is implicated

because the scope of this language goes beyond the private rights of the individuals involved by

discouraging the release of information and potential evidence and interfering with the process of

justice. “ The proposed language also fails to address subpoenas, regulatory compliance, compliance

with AIMA and CPO and Hedge Fund disclosures, investor and securities laws for disclosure,

investor due diligence requirements, operational due diligence requirements and also a CTA’s and

CPO’s own requirements to comply with rules, regulations and laws. Any Order that violates public

policy, rules, regulations and laws would be invalid and exceed or overreach that Arbitrators

jurisdiction, and greatly exceeds the jurisdiction and reach of this Arbitration, and other than the need

for a limited need for a Protective Order to seal Trade Secrets for good cause.

       Claimant does not oppose a narrowly focused Stipulated Protective Order, protecting only

legitimate well-defined Trade Secrets, (as provided for in Exhibit 1) Claimant opposes any proposed

order that should restrict or limit the rights and remedies or compliance with the rules, regulations

and remedies, or its rights under law.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 34 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 34


18. Current Draft Is Unacceptable and Contains Drafting Errors

       Even if the Panel, were to grant further lenience to Respondents to comply with late filed

objections, and mandatory time schedules, the proposed document as drafted is overly broad and

overreaching. The Respondents proposed Exhibit A is inaccurately drafted, contains multiple legal

inconsistences, has multiple drafting errors, does not comply with legal standard for good cause, and

violates public policy, rules, regulations and compliance laws. Further the proposed draft, has the sole

purpose of trying to limit Claimant’s rights to its fundamental rights to freedoms and natural justice.

It also expressly violates rules, regulations and laws in the Commodities Exchange Act, and even

proposed language under the NFA Rules such as NFA Rule 2-4 Interpretive Notice 9014 where broad

overreaching orders, that do not allow compliance with the regulators are prohibited. The proposed

draft Order in its current form, would be foreseeably overturned and rejected on remand or appeal.

The law denies parties to have carte blanche discretion to seal whatever they want and without any

showing of good cause– that order is invalid (See Proctor and Gamble). Claimant objects in its

entirety to the proposed draft. Most importantly, the unacceptable draft fails to comply with widely

and broadly accepted law standards, (even by the Respondents 1993 case) that provides for a narrowly

tailored confidential proceeding that requires a showing of supported good cause. Model Protective

Orders, all have a requirement of good cause, which Respondents’ intentionally fail to include,

because there is no good cause, which would be an overreaching step in this Arbitration.

       Further, Claimant objects to the facts that there are enumerate drafting errors, and legal

inconsistencies as described herein which have added unnecessary cost, burden and time to this

proceeding in production. Entering the parties into a protracted debate, in order to hold up production,

is burdensome, time consuming and unnecessary and seeks to delay Claimant’s right. Further, as
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 35 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 35


stated above, Respondents, were obligated to raise objections to the Auto-Exchange three (3) times,

first on October 15th, 2018, again on June 28th 2019 and had a final third attempt on September 26th

2019. Each time they failed to raise objections, and therefore these rights have been waived. The

NFA Rules are clear there are no late filed objections and this motion should in the alternative be

denied.

   A. Umbrella Orders Not Allowed

          Firstly the Proposed Language in Bullet 2, is overly broad, and is inconsistent with the rest of

the document as is legally insufficient and inaccurately drafted as Bullet 2, intentionally does not

include Confidential Information, but seeks to place a blanket “Umbrella Order” or blanket order on

every single statement, item, or document even made. Courts are to not accept as suggested at the

outset, to giving each party carte blanche to decide what portions of the record shall be kept secret.

Such an order is invalid. E.g., Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th

Cir.1996); Pepsico, Inc. v. Redmond, supra, 46 F.3d at 31; City of Hartford v. Chase, 942 F.2d 130,

135–36 (2d Cir.1991). (“Emphasis added”).

          Respondent’s overly broad and legally over-reaching drafted, seeks to protect “All materials

produced or adduced in the course of discovery, including disclosures, responses to discovery

requests, exhibits, electronic information, testimony, and information based on, derived or

summarized therefrom, shall be subject to this Order.” The foregoing does not have any demarcation

of confidentiality, or any legal standard of what constitutes protectable information or any need for

the requirement to show good cause. This does not even begin to rise to the level of Confidential

Information. The Respondents draft fails to include any definition of Confidential Information.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 36 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 36


       Further there are legal inconsistencies in drafting between Bullet 2, which attempts seeks to

protect a blanket umbrella order of non-confidential information (without the showing of good cause)

and then is legal not drafted to be consistent to differentiate any conditions under the also overly broad

and overreaching definition of Bullet 3 of supposed “Confidential Information”. Therefore the

proposed document itself is inadequately drafted, unusable and should be disregarded. Failing to

even identify good cause, or provide one piece of supporting fact, document of evidence of specific

harm, also fails under law.

   B. Good Cause Language Is Missing from the Draft

       Most importantly, the Respondents draft is fatally flawed in that it fails to require a showing

of good cause and attempts to circumvent the Panel’s need for rigorous justification and review of the

need for good cause. “The touchstone of the court's power under Rule 26(c) is the requirement of

‘good cause.’ ” In re Zyprexa Injunction, supra, 474 F.Supp.2d at 415. This renders the proposed

draft invalid. The burden of establishing good cause lies with the party seeking to prevent the

disclosure of documents. Gambale v. Deutsche Bank AG, 377 F.3d 133, 139 (2d Cir.2004);

       Even if good cause is shown for a protective order sealing the record, a court then must balance

the public's interest in access to the record against the interest of the party seeking confidentiality to

determine whether to seal the record; if there is any doubt as to whether the material should be sealed,

it is resolved in favor of disclosure. Fed.Rules Civ.Proc.Rule 26(c), 28 U.S.C.A. In re Bank One

Securities Litigation, 222 F.R.D. 582 (N.D.Ill.,2004)

   Respondents motion further fails, as there proposed draft also completely neglects to and does not

required to make a particular and specific demonstration of fact showing that disclosure would result
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 37 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 37


in an injury sufficiently serious to warrant protection. Broad allegations of harm unsubstantiated by

specific examples or articulated reasoning fail to satisfy the test. Fed.Rules Civ.Proc.Rule 26(c), 28

U.S.C.A. In re Parmalat Securities Litigation, 258 F.R.D. 236 (S.D.N.Y.,2009)

   C. Legal Inconsistencies, Arbitration and Appeal –

       Equally important, is that the proposed draft contain numerous drafting errors and legal

inconsistencies rendering the document unusable. For example, in Bullet 2, which defines purpose as

“Arbitration”, the drafting directly conflicts with the drafting in Bullet 10, which clearly contemplates

the Respondent’s intention and likelihood to file for Appeal under the Federal Arbitration Act in

Court, and states “conclusion of Arbitration and any appeal thereof”. Legally incorrect drafting would

render the document as inconsistent.

       Claimant requires a modification to both Bullets 2 and Bullets 10, which includes language that

states “Nothing herein shall restrict either party’s rights available in equity and law, for prosecution,

defense or settlements of its claims, in all legally permitted forums, including but not limited all

appeals, alternative legal proceedings, re-hearings, regulatory hearings, enforcement actions,

remands, trials, or reviews of this action, or as otherwise permitted under rules, regulation or law,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable rules, regulations or law.”

   D. CEA Disclosures - Violation of Commodities Exchange Act

       Respondent’s overreaching and inadequate draft, also violates the natural rights of Claimant

for its own compliance with the Commodities Exchange Act, and CFTC Rules, and its obligations to
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 38 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 38


disclose to potential investors in the Nefertiti STORM Fund, LP, which has suffered a brutal attack

by Respondents.

           This language, therefore violates the disclosure requirements of a CTA and CPO, which

makes it illegal to materially omit from disclosures any legal proceedings, arbitrations, and makes it

illegal to materially omit any information, sought by an investor, related to the STORM program

Therefore the proposed language, is a violation of the Commodities Exchange Act, the CFTC Rules

and is void (illegal) under law. Any ruling that violates CFTC Rules and the CEA would be a board

exceedance of the Arbitrators powers, and subject to Appeal.

           Respondents’ overly broad and unacceptable draft, also seeks the destruction of materials

obligated to be preserved for a minimum of five (5) years, which is the requirement under the CFTC

Rules for protecting documents. Claimant therefore opposes the language in Bullet 10 which

attempts to circumvents the CEA and CFTC Rules, for preservation of documents, and requires the

following alternative language. Further under industry standard AIMA due diligence for hedge funds,

Claimant is routinely requested to disclose proceedings as far back as ten(10) years, and failure to

comply with Operational Due Diligence would cause significant harm and deterrent to investors.

Respondent’s overreaching and overly broad, unsupported order, would cause financial damage and

harm to Claimant in restricting its ability to comply with the rules and laws and disclosures and raise

capital.

           Further in accordance with the Commodities Exchange Act, and rules for Hedge Funds,

Claimant is entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and

hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 39 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 39


attorney work product, and consultant and expert work product, even if such materials contain

Protected Material. Any such archival copies that contain or constitute Protected Material remain

subject to this Protective Order as set forth in.

        As stated supra, the proposed language also attempts to circumvent NFA Rule 2-4 Interpretive

Notice 9014 which prohibits orders which don’t have adequate language for enforcement and

compliance.

    E. Burdensome, Time consuming and Unnecessary.

        Further this proposed draft seeks to increase time for discovery. The need to respond to this

invalid, and unsupported motion is also burdensome, time-consuming and unnecessary to hold up

early stage discovery, on items Respondent’s were well aware for over a year that needed to be

produced. The timing of this was deliberately intended to wrench timely production and disrespects

and violates NFA Orders of schedules dating back to August 6th 2018.

        If Respondents had legitimate concerns with Stipulated Protective Orders, those concerns

should have been addressed timely prior to discovery due on October 15th 2018, and certainly not

later than the Panels rest of the schedules. The proposed draft is also burdensome, and has created

unnecessary work for Claimant, in the midst of genuine discovery since the draft was inadequately

and drafted in an manner that totally unacceptable, and sort to circumvent case law, and Claimant’s

natural rights. Such conduct should be noted as obstructive to timely production.

        Respondent’s showed bad faith in not narrowly tailoring an order to good cause, and protected

Trade Secrets, attempting to “slip past” an umbrella order, which is invalid under law, and that

Claimant objects to, and that contravenes numerous fundamental rights in accordance with the
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 40 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 40


Commodities Exchange Act, rules, regulations and laws. Even if the Panel were to accept that there

was a legitimate need for some order of Trade Secret protection, the proposed draft is so poorly

drafted, it needs to be rejected in its current formed and opposed outrights as denied. The following

iterated multiple oversights, omissions, legal inconsistencies and drafting errors that are objected to.

Not only is this language, insufficient and inadequate, Claimant opposes the language that exceeds the

Arbitrators authority, and seeks to limits either parties natural rights, remedies, and oversights under the

law. Also the period of disposition should be after any final judgment herein after the completion and

exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits for

filing any motions or applications for extension of time pursuant to applicable law.


E. Proposed Order Violates Rule 6(a)

        NFA Rule 6(a) is clear that a party can retain or appoint counsel at any time. Respondents

overreaching order that attempts to seal each and every piece of information in existence, in a non-

discriminate fashion and then attempts to prevent Claimant from speaking to counsel (as it is Pro-Se)

unless they appear on the record, violates NFA Rule 6 and once again attempts to restrict and interfere

with Claimant’s legal rights to appear Pro -Se, to be assisted by counsel, to be free in its statutory

rights to consult with and be assisted by Counsel, and to appoint Counsel at any time. Respondents

poorly draft, overreaching, overly broad, indiscriminate order, seeks to prevent any and all

information, regardless of legitimate trade secret status, or (including a copy of Claimant’s own

drafted complaint) being shared with counsel, which violates NFA Rule 6.

F. Meet and Confer Provision is Burdensome - Resolution between Parties

        Claimant also wholly objects to the meet and confer provisions in the Respondent’s proposed

draft. It is extremely unlikely, given the current embattled proceeding, the parties will ever reach
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 41 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 41


agreement on issues without the Panel or Judicial intervention. Therefore including a futile provision

like this which will just add additional time, cost and burden to the Parties and to this proceeding is

required to be adjudicated and subject to oversight by a neutral judicial process. Claimant objects to

any “meet and confer” provisions, or self-regulating provisions that the Respondents again seek to

control “carte-blanche” rulings. Such an order is invalid and wholly opposed. Further the proposed

version, appears to given ruling decisions solely to the Chairperson and not to the Panel, and this

wording also violates NFA Rules. (see For example, Respondents Bullet 7, Page 7, Paragraph 1 –

seeking to deny the rights of the entire Panel to rule on Motions). This language is also unacceptable

and violates NFA Rules.

G - Choice of Law and Forum

       Respondents have also attempted to overrule existing decision in the NFA Forum and attempt

to usurp the venue selection and forum already selected under the NFA Arbitration Rules. This

Arbitration has been selected to have a jurisdiction and venue, already determined by the NFA to be

conducted in New York. Claimant’s Trade Secrets are subject to New York Law. The Arbitration

Panel is in New York.

       Respondent’s proposed draft attempts to overrule existing rulings by the NFA, as they now

attempt to force the parties into a venue of Illinois. Claimant objects to any draft that overturns

(without cause or fair ruling) previous decisions of the NFA in this NFA Arbitration which has

selected the forum and venue of New York, NY. (See NFA Letter dated March 12th 2019).

Respondents unacceptably drafted proposed documents, universally seeks to override the decisions

of the NFA and change the forum to Illinois. Claimant vehemently objects.
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 42 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 42


       The matter has been settled that the venue and forum of this Arbitration is New York, NY.

Arbitrarily and subjecting all parties to a venue and forum in New York, with a motion of applicability

of law standards is also over-reaching, burdensome and the Panel has not conducted an applicability

of law analysis of each parties Trade Secrets. Further Respondents, have not “defined” any Trade

Secrets, and since the only identification of Trade Secrets has been by Claimant Claimant’s choice of

law, of Trade Secrets has been determined as New York.

       Claimant opposes the venue and jurisdiction for enforcement of its Trade Secrets which is in

New York. By virtue of a hastily and improperly and legal insufficient draft, Respondents seeks to

limit Claimant’s procedural rights, and boldly assert Illinois Courts over New York Courts, for

Claimant’s Trade Secrets.

       Further, in the alternative, if the Panel (located in New York) were to somehow overturn the

NFA’s existing decisions to apply a New York forum to this arbitration, the Panel would be obligated

to conduct a full choice of forum analysis, which specifically includes an analysis of harm done, for

the choice of law and jurisdiction. Since the Arbitration was selected to be conducted in New York

and New York is the selected venue, Claimant requires the selection of Venue as New York

       Therefore Claimant requires Exhibit A to revert to the forum already selected by the NFA

“By acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term of

the Protective Order could subject me to punishment for contempt of Court.”
     Case 1:20-cv-03668-GHW-SDA Document 30-3 Filed 08/22/20 Page 43 of 43

NRCM Opposition to Confidentiality Motion
October 28th 2019
Page 43


       Any ruling by the Panel to manifestly change the NFA’s already selected choice of forum

without the parties full briefing on the choice of forum analysis would a manifest disregard of the

law. Respondents have failed to show good cause or also failed to show support for a change of Venue

and Forum from New York to Illinois.

       .Claimant’s Trade Secrets are governed by and protected by New York law. The Venue and

Jurisdiction of this Arbitration is New York. The Panel is located in New York. Therefore Claimant

requires as the default the venue and jurisdiction of New York Courts applies, as already decided in

this NFA Arbitration. Therefore Claimant opposes wholly the Respondent’s draft motion. Claimant

has therefore submitted its own version of Exhibit 1, which honors the selection the venue, jurisdiction

and forum already selected under the NFA Forum of New York.

H. Proposed New Draft

        Claimant therefore opposes the inadequate proposed draft, and has submitted its own

Stipulated Protective Order suitable Trade Secret, for showing of good cause, which is attached hereto

in Exhibit A, which is more consistent with the case law herein and legally accepted principles of

good cause.

Respectfully submitted,




Samantha Siva Kumaran

Nefertiti Risk Capital Management
